IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-295

                                         No. COA21-715

                                        Filed 3 May 2022

     McDowell County, Nos. 18 CRS 50076-77, 18 CRS 50088, 18 CRS 50091, 18 CRS
     50134

     STATE OF NORTH CAROLINA

                    v.

     JOHN WESLEY CONNER, Defendant.


              Appeal by defendant from judgments entered 21 May 2021 by Judge Steve R.

     Warren in McDowell County Superior Court. Heard in the Court of Appeals 5 April

     2022.


              Attorney General Joshua H. Stein, by Special Deputy Attorney General Tamika
              L. Henderson, for the state-appellee.

              Drew Nelson for defendant-appellant.


              GORE, Judge.


¶1            Defendant John Wesley Conner appeals from judgments entered upon a jury’s

     verdicts finding him guilty of statutory rape of a child by an adult, five counts of

     indecent liberties with a child, two counts of statutory sex offense with child by adult,

     and possession of methamphetamine. After careful review, we find no error in part

     and vacate and remand one judgment to the trial court for correction of a clerical

     error.
                                         STATE V. CONNER

                                          2022-NCCOA-295

                                         Opinion of the Court



                                    I.      Background

¶2         On 19 January 2018, defendant was arrested by McDowell County Sheriff's

     Office pursuant to warrants alleging that between 1 November 2017 and 17 January

     2018 defendant committed statutory rape of a child by adult and multiple counts of

     indecent liberties with a child. Defendant was released pursuant to a secured bond

     that same day. On 22 January 2018, additional arrest warrants were issued and

     executed alleging that between 1 November 2017 and 17 January 2017 defendant

     committed the offenses of statutory sex offense with a child by adult and indecent

     liberties with child and on 19 January 2018, defendant committed the offense of

     possession of methamphetamine. Defendant was again released pursuant to secured

     bond. A final warrant for arrest was issued on 29 January 2018 and executed on 30

     January 2018 alleging defendant committed statutory sex offense with child by adult

     and indecent liberties with child, between 1 November 2017 and 17 January 2018.

     Defendant was once again released pursuant to secured bond.

¶3         Deputies from the McDowell County Sheriff's Office served the first set of

     arrest warrants at defendant’s aunt’s house. When deputies arrived at the aunt’s

     house defendant was in a locked bedroom. Deputies instructed defendant to exit the

     bedroom, but defendant refused indicating that he had a knife and if the deputies

     entered the bedroom, he would kill himself. The deputies, communicating with

     defendant through the locked door, initiated negotiations with the purpose of
                                      STATE V. CONNER

                                       2022-NCCOA-295

                                      Opinion of the Court



     convincing defendant to come out peacefully and not harm himself. The negotiations

     lasted approximately five hours. During the negotiations, the deputies told defendant

     that they were there to execute arrest warrants regarding allegations made against

     him by a child. At some point during the negotiations between McDowell County

     Sherriff’s Office deputies and defendant, defendant informed the deputies that he

     purchased what he believed to be either methamphetamine or cocaine and those

     drugs were with him in the bedroom. Following hours of negotiations deputies were

     able to convince defendant to exit the bedroom peacefully.

¶4         On 4 April 2018, defendant was indicted for one count of statutory rape of a

     child by an adult, two counts of statutory sex offense with child by an adult, five

     counts of indecent liberties with a child, and one count of possession of

     methamphetamine.

¶5         The matter came on for trial on 17 May 2021 and lasted five days. During the

     trial, defendant objected to the introduction of testimony from a McDowell County

     Sherriff’s Office deputy regarding defendant’s statement about the presence of

     methamphetamine in the bedroom. Defendant argued that at the time he made the

     statement he was in custody and subject to interrogation and, because he was not

     read his Miranda rights, any incriminating statements are not admissible at trial.

     The trial court overruled defendant’s objection, concluding that the deputy’s

     statements during negotiations with defendant were for the purpose of convincing
                                        STATE V. CONNER

                                            2022-NCCOA-295

                                        Opinion of the Court



     him to exit the room safely and were not to elicit an incriminating response, thus, the

     questions did not constitute interrogation.

¶6         At the conclusion of the trial, the jury returned guilty verdicts on all charges

     submitted. The trial court entered consecutive sentences of 300 to 420 months

     imprisonment each for the statutory rape of child by adult offense and statutory sex

     offense with child by adult, four consecutive 16 to 29 months imprisonment sentences

     for four of the indecent liberties with a child charges, and one consecutive sentence of

     19 to 29 months imprisonment for the final indecent liberties with a child charge. The

     trial court consolidated the sentence or the possession of methamphetamine offense

     into one of the indecent liberties with child sentences.

¶7         Defendant entered oral notice of appeal in open court on 21 May 2021.

                                      II.     Discussion

¶8         Defendant raises two issues on appeal. First, he argues that the trial court

     erred by allowing testimony of a statement defendant made while allegedly in

     custody. Second, he argues that the judgment in 18 CRS 50077 contains a clerical

     error. We discuss these arguments in turn.

     A. Custodial Interrogation

¶9         The questions of whether defendant was subject to custodial interrogation is a

     question of law, and thus, subject to de novo review. State v. Buchanan, 353 N.C. 332,

     336, 543 S.E.2d 823, 826 (2001). “Under a de novo review, the court considers the
                                          STATE V. CONNER

                                            2022-NCCOA-295

                                          Opinion of the Court



       matter anew and freely substitutes its own judgment for that of the lower tribunal.”

       State v. Williams, 362 N.C. 628, 632-33, 669 S.E.2d 290, 294 (2008) (quotation marks

       and citation omitted).

¶ 10         The Fifth Amendment to the United States Constitution requires police

       officers to give suspects of a crime certain warning in order to protect that individual’s

       right against self-incrimination in the inherently compelling context of custodial

       interrogations by police officers. See generally Miranda v. Arizona, 384 U.S. 436, 16

       L. Ed. 2d 694 (1966). “[T]he initial inquiry in determining whether Miranda warnings

       were required is whether an individual was ‘in custody.’” Buchanan, 353 N.C. at 337,

       543 S.E.2d at 826.

¶ 11         The Miranda Court defined custodial interrogation as “questioning initiated

       by law enforcement officers after a person has been taken into custody or otherwise

       deprived of his freedom of action in any significant way.” Miranda, 384 U.S. at 444,

       16 L. Ed. 2d at 706. The Supreme Court has since provided further context to this

       definition. In Oregon v. Mathiason, the Supreme Court stated that

                    police officers are not required to administer Miranda
                    warnings to everyone whom they question. Nor is the
                    requirement of warnings to be imposed simply because the
                    questioning takes place in the station house, or because the
                    questioned person is one whom the police suspect. Miranda
                    warnings are required only where there has been such a
                    restriction on a person’s freedom as to render him “in
                    custody.”
                                         STATE V. CONNER

                                          2022-NCCOA-295

                                         Opinion of the Court



       Oregon v. Mathiason, 429 U.S. 492, 495, 50 L. Ed. 2d 714, 719 (1977). The ultimate

       inquiry is based on the totality of the circumstances and requires a determination

       whether there was a “formal arrest or restraint on freedom of movement of the degree

       associated with a formal arrest.” Thompson v. Keohane, 516 U.S. 99, 112, 133 L. Ed.

       2d 383, 394 (1995).

¶ 12         This State’s Supreme Court summarized the application of Miranda in

       custodial interrogations as such: “in determining whether a suspect [is] in custody,

       an appellate court must examine all the circumstances surrounding the

       interrogation; but the definitive inquiry is whether there was a formal arrest or a

       restraint on freedom of movement of the degree associated with a formal arrest.”

       State v. Gaines, 345 N.C. 647, 662, 483 S.E.2d 396, 405, cert. denied, 522 U.S. 900,

       139 L. Ed. 2d 177 (1997). Therefore, “the appropriate inquiry in determining whether

       a defendant is in custody for purposes of Miranda is, based on the totality of the

       circumstances, whether there was a formal arrest or restraint on freedom of

       movement of the degree associated with a formal arrest.” Buchanan, 353 N.C. at 339,

       543 S.E.2d at 828 (cleaned up).

¶ 13         Defendant argues that Miranda warnings were required because he was

       subject to an interrogation. Defendant argues the encounter was an interrogation

       because the deputy knows or reasonably should have known that the words or actions
                                         STATE V. CONNER

                                          2022-NCCOA-295

                                         Opinion of the Court



       were reasonably likely to elicit an incriminating response. See State v. Golphin, 352

       N.C. 364, 406, 533 S.E.2d 168, 199 (2000).

¶ 14         The facts of the present case show that the McDowell County Sheriff's Office

       deputies arrived at the house to execute an arrest warrant and arrest defendant.

       When the deputies arrived, defendant locked himself in a bedroom, refused to exit

       the bedroom, and threatened to kill himself. The deputies engaged in negotiations

       with defendant in an attempt to convince him to leave the bedroom. Defendant was

       informed the deputies were there to arrest him, but the negotiations were limited to

       the purpose of having defendant safely leave the bedroom. During the negotiations,

       defendant informed the deputies there was methamphetamine in the bedroom.

       Defendant was not placed under formal arrest, nor did the deputies restrain his

       movement (defendant chose to lock himself in the bedroom).

¶ 15         Our review of North Carolina case law does not reveal any North Carolina

       cases with facts directly on point. However, other jurisdictions have contemplated

       similar factual scenarios. See United States v. Mesa, 638 F.2d 582, 588 (3d Cir. 1980)

       (concluding the defendant was not in custody when barricaded in a motel room with

       a gun and communicating with law enforcement via the telephone); see also West v.

       State, 923 P.2d 110, 113 (Alaska Ct. App. 1996) (“For reasons that seem sound upon

       reflection, [multiple courts around the country] unanimously conclude that custodial

       interrogation requiring Miranda warnings does not occur when police communicate
                                         STATE V. CONNER

                                             2022-NCCOA-295

                                         Opinion of the Court



       with a barricaded suspect who holds them at bay.”); Atac v. State, 125 So. 3d 806, 811

       (Fla. Dist. Ct. App. 2013) (concluding that a defendant who refused to exit his

       apartment and threatened to commit suicide was not in custody when law

       enforcement attempted to convince him to exit the apartment peacefully). We find

       these court’s decisions persuasive.

¶ 16         In the instant matter, defendant refused to exit the bedroom and threatened

       to commit suicide if McDowell County Sheriff’s Office deputies entered the bedroom.

       The deputies attempted to convince him to exit the bedroom peacefully. At the time

       of the negotiation defendant was not under formal arrest. Law enforcement cannot

       be expected to issue Miranda warnings when attempting to arrest an individual.

       Miranda warnings are only required once an arrest has been made or law

       enforcement is able to exercise a degree of control equivalent to a formal arrest.

       Defendant’s actions prevented the deputies from placing defendant under formal

       arrest or exercising any degree of control equivalent to a formal arrest. We conclude

       that because defendant had barricaded himself in the bedroom and refused to exit

       defendant was not in custody. Thus, we need not reach the issue of whether the

       deputies’ conversation with defendant amounted to “interrogation,” as defendant

       argues, because defendant was never in custody; therefore, Miranda warnings were

       not required.

       B. Clerical Error
                                          STATE V. CONNER

                                              2022-NCCOA-295

                                          Opinion of the Court



¶ 17         Defendant next asserts that the judgment in 18 CRS 50077 contains a clerical

       error. The judgment states the minimum sentence for the offense as 19 months.

       However, at sentencing the trial court announced the minimum sentence as 16

       months. The State concedes this clerical error and contends that the matter should

       be remanded to the trial court for correction. See Sate v. Linemann, 135 N.C. App.

       734, 738, 522 S.E.2d 781, 784 (1999). We agree.

                                       III.     Conclusion

¶ 18         For the foregoing reasons we conclude that the trial court did not err in

       allowing testimony of defendant’s statement to McDowell County Sheriff’s Office

       deputies that he possessed methamphetamine. We also conclude that the judgment

       in 18 CRS 50077 contains a clerical error. Thus, we find no error in part and vacate

       and remand in part for correction of clerical error.



             NO ERROR IN PART; VACATED AND REMANDED IN PART.

             Judge MURPHY concurs in result only.

             Judge GRIFFIN concurs.